Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-21, 23-30 and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2019/0289513).
Regarding claim 15, Jeon discloses a method (fig. 9) of operating a user equipment in a radio access network, the user equipment being configured with a set of bandwidth parts (figs. 15-17 and 21), the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts (para. 136); wherein the set of bandwidth parts comprises a first bandwidth part and a second bandwidth part (fig. 15, e.g., BWP 1 and BWP 2), the first bandwidth part of the set being associated to a first set of characteristics (fig. 15; note: numerology and bandwidth), the second bandwidth part of the set being associated to a second 
Regarding claim 16, Jeon discloses a method of operating a network node in a radio access network (fig. 9), the method comprising configuring a user equipment with a set of bandwidth parts (para. 125, first sentence), the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts (para. 136); wherein the set of bandwidth parts comprises a first bandwidth part and a second bandwidth part (fig. 15, e.g., BWP 1 and BWP 2), the first bandwidth part of the set being associated to a first set of characteristics (fig. 15; note: numerology and bandwidth), the second bandwidth part of the set being associated to a second set of characteristics (fig. 15; note: numerology and bandwidth); wherein further the first set of characteristics and the second set of characteristics 
Regarding claim 17, Jeon discloses a user equipment for a radio access network (fig. 4 and 9), the user equipment being adapted for being configured with a set of bandwidth parts (para. 57; figs. 15-17 and 21), the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts (para. 136); wherein the set of bandwidth parts comprises a first bandwidth part and a second bandwidth part (fig. 15, e.g., BWP 1 and BWP 2), the first bandwidth part of the set being associated to a first set of characteristics (fig. 15; note: numerology and bandwidth), the second bandwidth part of the set being associated to a second set of characteristics (fig. 15; note: numerology and bandwidth); wherein further the first set of characteristics and the second set of characteristics comprise at least one characteristic 
Regarding claim 26, Jeon discloses a network node (figs. 4 and 9) for a radio access network, the network node being adapted (para. 46) for configuring a user equipment with a set of bandwidth parts (figs. 15-17 and 21), the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts (para. 136); wherein the set of bandwidth parts comprises a first bandwidth part and a second bandwidth part (fig. 15, e.g., BWP 1 and BWP 2), the first bandwidth part of the set being associated to a first set of characteristics (fig. 15; note: numerology and bandwidth), the second bandwidth part of the set being associated to a second set of characteristics (fig. 15; note: numerology and bandwidth); wherein further the first set of characteristics and the second set of characteristics comprise at 
Regarding claims 18 and 27, Jeon discloses the user equipment according to claim 17 and network node according to claim 26, wherein a frequency domain extension of the common search space is included in the first bandwidth part and the second bandwidth part (fig. 15; para. 148, third through sixth sentences; note: CSS in overlapping or nested BWPs where the CSS has frequency domain extension beyond BWP 1).  
Regarding claims 19 and 28, Jeon discloses the user equipment according to claim 17 and network node according to claim 26, wherein the at least one characteristic corresponds to a scrambling code and/or identifier and/or numerology and/or spreading code and/or modulation and/or coding scheme (fig. 15, numerology).  
Regarding claims 20 and 29, Jeon discloses the user equipment according to claim 17 and network node according to claim 26, wherein the second bandwidth part comprises the first bandwidth part (fig. 15). 
Regarding claims 21 and 30, Jeon discloses the user equipment according to claim 17 and network node according to claim 26, wherein the first bandwidth part is a default bandwidth part or initial bandwidth part (figs. 16-17 and 21; note: initial active BWP).  
Regarding claims 23 and 32, Jeon discloses the user equipment according to claim 17 and network node according to claim 26, wherein the control signaling (para. 127, fourth to last sentence; para. 133, para. 148, third to fifth sentences; note: CORESET or search space for receiving signaling among BWPs) comprises a bit field indicating a resource allocation (paras 142, 144 and 160; note: DCI for BWP allocation).  
Regarding claims 24 and 33, Jeon discloses the user equipment according to claim 23 and network node according to claim 32, wherein the bit field is mapped to a resource structure according to the first bandwidth part (paras 142, 144, 151 and 160; note: DCI for any BWP allocation).  
Regarding claims 25 and 34, Jeon discloses the user equipment according to claim 23 and network node according to claim 32, wherein the resource allocation pertains to signaling to be received by the user equipment (paras 142, 144, 151 and 160; note: DCI for BWP allocation; para. 127, fourth to last sentence; para. 133, para. 148, third to fifth sentences; note: CORESET or search space for receiving signaling among BWPs).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Takeda et al. (US 2020/0029307).
Regarding claims 22 and 31, Jeon discloses a characteristic of numerologies for BWPs but does not disclose the user equipment according to claim 17 and network node according to claim 26, wherein the at least one characteristic influences error decoding. However, Takeda teaches using different CRC (hence, error detection) for different numerologies (para. 77). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the at least one characteristic influence error decoding in the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing adaptive, dynamic or flexible 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462